Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/22 has been entered.

2.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

4.) Response to Arguments
Applicant’s arguments, see Pages 8-9, filed 04/26/22, with respect to claims 1-14 being interpreted under 35 USC 112(f) have been fully considered and are persuasive.  
As a result of the amendments to the claims, claims 1-14 will no longer be interpreted under 35 USC 112(f). Claims 1-16 remain in condition for allowance.  


5.) Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging control apparatus comprising a computer executing instructions that, when executed by the computer, cause the computer to: 
perform first determination processing for determining whether the gesture is a predetermined gesture; 
perform, in a case where the gesture is determined at a first time point to be the predetermined gesture in the first determination processing, second determination processing for determining whether a time elapsed since a second time point at which it is previously determined in the first determination processing that the detected gesture is the predetermined gesture is within a predetermined time; and 
change an angle of view of the imaging unit based on a result of the determination in the second determination process.”

Dependent Claims 2-14 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 15, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging control method comprising:  
performing first determination processing for determining whether the detected gesture is a predetermined gesture; 
in a case where the gesture is determined at a first time point to be the predetermined gesture in the first determination processing, secondly determining whether a time elapsed since a second time point at which it is previously determined in the first determination processing that the detected gesture is the predetermined gesture is within a predetermined time; and 
changing an angle of view of the imaging unit based on a result of the secondly determining.”

Regarding independent Claim 16, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer readable storage medium that stores instructions that can be read by a computer, the instructions, when executed, causing the computer to perform an imaging control method comprising: 
performing first determination processing for determining whether the detected gesture is a predetermined gesture; 
in a case where the gesture is determined at a first time point to be the predetermined gesture in the first determination processing, secondly determining whether a time elapsed since a second time point at which it is previously determined in the first determination processing that the detected gesture is the predetermined gesture is within a predetermined time; and 
changing an angle of view of the imaging unit based on a result of the secondly determining.”


The following are the closest prior-art of record:

Sakashita et al. (US Pub No.: 2019/0281187A1) disclose a login support system that includes an electronic apparatus, a camera, a storage unit, and a control unit that includes a processor and acts, when the processor executes a login support control program, as a face authentication section, a gesture determination section, and a controller. The face authentication section extracts a face image of a person from a captured image captured by the camera and, when the extracted face image coincides with any of pieces of face information stored in the storing unit, authenticates the extracted face image. The gesture determination section detects a gesture of a person on a basis of the captured image and determines whether the detected gesture coincides with a prescribed gesture. When the face image of the person is authenticated and the gesture of the person is determined as coinciding with the prescribed gesture, the controller permits a login to the electronic apparatus to that person. Here, the gesture determination section further detects a hand gesture of a second different person before the elapsed time T reaches the prescribed time TA (NO in S105) and determines that the hand gesture of the second different person coincides with a prescribed hand gesture read out from the person data storage unit (YES in S110), the controller 130 stores, as the login waiting, the name of the second different person, and allows the communication unit 240 to transmits the name of the second different person waiting to log in and an instruction to display the name to the image forming apparatus.

Litvak et al. (US Pub No.: 2015/0201124A1) disclose a camera system for taking a self-portrait picture includes a buffer memory and an image processor unit. The buffer memory stores a first image and a second image. Both images contain a human figure. In the first figure the human figure is standing in a command pose, and in the second image in a free pose. The image processor unit detects a human figure in the first image, determines whether the pose of the human figure is a command pose, detects a specific composition gesture pattern corresponding to pose of the human figure in the first image, determines the intended composition of the self-portrait picture using the detected composition gesture pattern, process the second image according to the intended composition, and stores the processed image. The relative location and size of the single command object is used to calculate camera parameter values for a mechanical operation such as a pan, tilt or zooming operation or select a cropping region for an image manipulation operation.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697